Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kareem Ashe appeals the district court’s orders dismissing his claims of employment discrimination and granting summary judgment to Appellee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ashe v. Giant of Maryland, LLC, No. 8:06-cv-01293-AW (D. Md. July 17, 2007; Sept. 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.